DETAILED ACTION

The Applicant’s amendment filed on October 29, 2021 was received.  Claim 1 was amended.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued May 13, 2021.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Kobayashi et al., Roy et al. and Smyslova et al. on claims 1-5 and 7-10 are withdrawn because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Kobayashi et al., Roy et al., Smyslova et al. and Giessbach et al. on claim 6 is withdrawn because independent claim 1 has been amended.
Please consider the following.
Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2013/0280767) in view of Roy (US 2013/0029411), Smyslova (US 2020/0276540) and Flieg (US 2015/0320924).
In regards to claim 1, Kobayashi teaches a membrane separation apparatus comprising:
a fermenter (13, reaction vessel) comprising:
a first inlet connected to a neutralizer tank (27), where the first inlet supplies a neutralizer liquid (wash buffer) to the fermenter (fig. 4; para. 77-78);

a third inlet is connected to the recirculation control valve, the third inlet supplies liquid and fermentation raw material (set of buoyant particles) to the fermenter (fig. 4; para. 79, 83); and
a first outlet is connected to a circulation pump (20, pump), where the circulation pump is downstream of first outlet (fig. 4, para. 79);
a stirring subsystem comprising a stir rod and an impeller, the impeller arranged within the reaction vessel, where the impeller is above a temperature controller (15) (fig. 4);
a separation membrane module (14, tangential flow filter) which provides hollow fiber membrane to provide cross flow filtration (fig. 4; para. 77, 79, 81), separation membrane module comprising:
a set of hollow fibers (fig. 1, 4; para. 63-64);
a fourth inlet (9) at lower cap (7) which receives the solution from the first outlet, which includes fermentation raw material;
a second outlet (9) at upper cap (6);
a set of fluid pathways which fluidly connect:
the first inlet with the neutralizer tank (27,wash buffer container);
the second inlet with the fermentation raw material tank (26,processing material container);
the third inlet with the second outlet; and the first outlet with the fourth inlet (fig. 1, 4).

	However, Roy teaches a hollow fiber filter comprising internal fiber diameter of the hollow fiber filter is typically in a range from about 200 to 2500 microns or 10 times the diameter of the biggest particles (fig. 1; para. 69).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the internal fiber diameter of Roy onto the set of hollow fibers in the separation membrane module of Kobayashi because Roy teaches it is suitable to separate cells from the media (para. 69). 
	Further regarding claim 1, Kobayashi and Roy do not explicitly teach the pump comprises a diaphragm pump.
	However, Smyslova teaches the use of a membrane pump is used to convey a suspension or solution (fig. 1; para. 33, 59).  It is well known that the term of membrane pump is analogous to a diaphragm pump (as evidenced by: https://en.wikipedia.org/wiki/Diaphragm_pump ; https://www.yamadapump.com/what-is-a-double-diaphragm-pump/#:~:text=A%20Diaphragm%20pump%20(also%20known,shut%2Doff%20valves)%20to%20pump; https://www.corrosionpedia.com/definition/387/diaphragm-pump)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the membrane pump of Smyslova onto the circulation pump of Kobayashi and Roy because Smyslova teaches it provides no or only slight degradation to the protein-containing particles of the protein-containing suspensions or solutions (para. 59).
Further regarding claim 1, Kobayashi, Roy and Smyslova do not explicitly teach the tangential flow filter is tilted relative to vertical with a nonzero tilt angle.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the tilting of the filter of Flieg onto the separation membrane module of Kobayashi, Roy and Smyslova because Flieg teaches tilting will provide complete utilization of space of the housing (para. 18).
Further regarding the set of buoyant particles comprising a set of hollow microspheres and the set of buoyant particles is directed toward a second outlet are claim recitations directed to the set of processing materials and functional limitations which are deemed to be statements with regard to the intended use and are not further limiting in so far as the structure of the apparatus is concerned. 
In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2114 & MPEP 2115
The prior art(s) referenced above teach the structural limitations and are capable of being provided hollow microspheres which directed to the second outlet when the separation membrane module is tilted from vertical.

In regards to claims 2-4 and 8-10, the claim recitation directed to the set of processing materials which are deemed to be statements with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. 

The prior art(s) referenced above have the tank that have the ability to hold the composition(s) of the set of processing materials listed in claims 2-4 and 8-10.
With regards to the diameter of each set of hollow fiber, Kobayashi, Roy and Smyslova, where Roy teaches the internal fiber diameter of the hollow fiber filter is typically in a range from about 200 to 2500 microns or 10 times the diameter of the biggest particles (fig. 1; para. 69).
In regards to claim 5, Kobayashi, Roy, Smyslova and Flieg, where Kobayashi teaches a central axis of the fourth inlet is arranged parallel with a central axis of the set of hollow fibers (fig. 1, 4).
In regards to claim 7, Kobayashi, Roy, Smyslova and Flieg, where Kobayashi teaches a pump-22 connected to the neutralizer tank and is arranged upstream of the first inlet (fig. 4; para. 77-78).
Kobayashi does not explicitly teach the pump-22 is a peristaltic pump.
However. Smyslova a peristaltic pump is used to convey liquids (para. 33).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the peristaltic pump of Smyslova onto the pump-22 of Kobayashi, Roy, Smyslova and Flieg because Smyslova teaches it will gentle way to convey the liquid (para. 33). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Roy, Smyslova and Flieg as applied to claims 1-5 and 7-10 above, and further in view of Giessbach (US 2015/0260178).
In regards to claim 6, Kobayashi, Roy, Smyslova and Flieg do not explicitly teach the circulation pump-20/membrane pump comprises four pistons.
However, Giessbach teaches a pump for pumping thick material comprises two double acting pistons (para. 6)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the pump comprising two double acting pistons of Giessbach onto the circulation pump-20/membrane pump of Kobayashi, Roy, Smyslova and Flieg because Giessbach teaches it will allow for pumping of large amounts of the thick material (para. 6).

Response to Arguments
Applicant’s arguments, see response filed October 29, 2021, with respect to the rejection(s) of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kobayashi, Roy, Smyslova and Flieg.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/Binu Thomas/Primary Examiner, Art Unit 1717